Exhibit 10.43

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
December 30, 2003, by and between BRUCE V. THOMAS (“Thomas”) and CADMUS
COMMUNICATIONS CORPORATION (the “Company”), a Virginia corporation.

 

WHEREAS, Thomas and the Company are parties to an Employment Agreement dated
July 1, 2000 (the “Original Employment Agreement”); and

 

WHEREAS, Thomas and the Company have agreed to amend certain provisions of the
Original Employment Agreement, and they have determined to effect such
amendments by amending and restating the Original Employment Agreement in its
entirety as provided herein.;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
understandings set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Thomas and the Company
hereby agree as follows:

 

1. Position and Duties. (a) The Company hereby agrees that, subject to Section
4(a) below, Thomas will continue to serve as the President and Chief Executive
Officer of the Company during the term of this Agreement.

 

(b) During the term of this Agreement, Thomas agrees to devote substantially all
of his business time, attention and energy to the business of the Company and
any other activities which may be reasonably assigned to him by the Board of
Directors of the Company (the “Board”) and which are appropriate for the
President and Chief Executive Officer of the Company, and Thomas agrees to use
his best efforts to promote the interests of the Company. Notwithstanding the
foregoing, Thomas may serve as an outside director of one or more other
companies, participate in industry and other trade groups, accept public
speaking engagements and otherwise undertake charitable, civic, community and
personal activities; provided that Thomas will not serve as a director of
another public company without the approval of the Board of Directors of the
Company; and provided that such activities do not, individually or in the
aggregate, unreasonably interfere with Thomas’ performance of his duties for the
Company and do not harm the Company’s interests or reputation in any material
respect.

 

(c) Thomas agrees to abide by the Cadmus Code of Conduct, a copy of which has
previously been provided to Thomas, and all other material Company policies, as
such Code of Conduct and other material policies may be amended from time to
time.

 

2. Term of Agreement. Employment under this Agreement began on July 1, 2000 and
will terminate on June 30, 2006, unless Thomas’s employment is earlier
terminated pursuant to Section 4 below or unless the term of this Agreement is
extended pursuant to this Section 2. Subject to Section 4(a) below, the term of
this Agreement will be automatically extended for successive one (1) year
periods, beginning on July 1, 2004, and continuing on each July 1 thereafter
(each, an “Extension Date”) so as to terminate three (3) years after the
applicable Extension Date, unless the Company gives Thomas written notice, at
least ninety (90) days prior



--------------------------------------------------------------------------------

to the applicable Extension Date, that the term hereof will not be so extended.
June 30, 2006, or the anniversary thereof to which the term of this Agreement
has been extended under this Section 2 is referred to hereinafter as the
“Scheduled Termination Date.”

 

3. Compensation and Benefits. (a) The Company agrees that Thomas’ annual salary
will be $450,000 for the Company’s fiscal year beginning July 1, 2003, and
ending June 30, 2004 (“Fiscal Year 2004”), payable in accordance with the
Company’s regular payroll practices. Thomas’ annual salary will be reviewed by
the Human Resources and Compensation Committee of the Board of Directors and
approved by the Board annually thereafter, but in no event will such annual
salary be less than $450,000 per year in any subsequent year during Thomas’
employment hereunder. Thomas’ annual salary will be subject to withholding and
deductions to the extent required by applicable law or taxing authorities or as
Thomas may authorize.

 

(b) In addition, the Company agrees that Thomas will be eligible for a bonus
under the Company’s short-term Executive Incentive Plan (together with any
successor plan, the “Executive Incentive Plan”) for Fiscal Year 2004 in an
amount that the Board, in its sole discretion, determines to be earned and
payable under the terms of the Executive Incentive Plan, with Thomas’ “target”
bonus under the Executive Incentive Plan for Fiscal Year 2004 being set at sixty
percent (60%) of his annual salary for Fiscal Year 2004, or $270,000, and with
such bonus to be paid, if awarded, in accordance with the Company’s customary
practices and procedures. Thomas will also be eligible to be considered for
bonuses under the Executive Incentive Plan (and any other plans providing
bonuses to senior executive officers of the Company) for subsequent fiscal years
of the Company. All such bonuses will be subject to withholding and deductions
to the extent required by applicable law or taxing authorities or as Thomas may
authorize.

 

(c) The Company agrees that Thomas will also be eligible to be considered for
stock option awards under and as provided in any stock option plan for employees
subsequently adopted by the Company. All such options will be subject to the
Company’s customary terms and conditions, including, without limitation, terms
and conditions regarding exercisability, vesting and performance standards.

 

(d) Except as otherwise provided in Section 4(g) below, Thomas will be eligible
during Thomas’ employment hereunder to participate in (i) any and all employee
benefit plans, medical insurance plans, retirement plans, stock plans and other
benefit plans, and (ii) any and all other employee incentive and benefit
programs (including, without limitation, programs providing allowances,
reimbursement of expenses and other perquisites), as such plans and programs are
in effect from time to time for senior executives of the Company. Such
participation will be subject to the terms of the applicable plan and program
documents and the Company’s generally applied policies. Without limiting the
generality of the foregoing, the Company specifically agrees that, during
Thomas’ employment hereunder, Thomas will remain designated as an “Eligible
Employee” under and a participant in the Company’s Supplemental Executive
Retirement Plan (the “SERP”) and will remain eligible to participate in the
Company’s Non-Qualified Savings Plan for so long as those plans provide for
active participation by any employee of the Company.

 

4. Termination of Employment and Severance Payments. (a) Thomas acknowledges
that he is employed at the will of the Company and that his employment may be
terminated by the Company at any time with or without cause, for any reason or
for no reason.

 

2



--------------------------------------------------------------------------------

This Agreement is not intended and will not be construed so as to create any
right of Thomas to continued employment. The Company may terminate Thomas’
employment at any time without Cause (as defined below) by providing thirty (30)
days’ prior written notice to Thomas (“Termination Without Cause”). The Company
may terminate Thomas’ employment for Cause effective as of the date of notice by
providing written notice to Thomas (“Termination With Cause”). The Company may
terminate Thomas’ employment if the Board reasonably determines that Thomas is
unable to perform his duties by reason of Total Disability (as defined below) by
providing ten (10) days’ prior written notice to Thomas. Thomas may resign as an
employee at any time for Employee Cause (as defined below) by providing thirty
(30) days’ prior written notice to the Company (“Termination for Employee
Cause”). Thomas may also resign as an employee at any time, for any other reason
or for no reason, by providing thirty (30) days’ prior written notice to the
Company (“Resignation”).

 

(b) (1) In the event of a Termination Without Cause or a Termination for
Employee Cause, the Company agrees to pay Thomas each of the following: (i) the
Standard Termination Payments (as defined below); plus (ii) an amount per year
(appropriately prorated for a partial year) equal to the Salary/Bonus
Continuation Payment (as defined below), subject to applicable withholding and
deductions, for the period (the “Severance Period”) beginning on the effective
date of the Termination Without Cause or the Termination for Employee Cause, as
applicable, and ending thirty (30) months after the effective date of the
Termination Without Cause or the Termination for Employee Cause, as applicable;
provided that, in the case of a Termination for Employee Cause resulting from
the Company’s giving Thomas written notice under Section 2 above that the term
hereof will not be extended, the Severance Period will end thirty (30) days
after the date which is thirty (30) months after the date on which Thomas
receives such written notice from the Company; plus (iii) an amount equal to the
Supplemental Pension Payment (as defined below); plus (iv) if Thomas is not then
fully vested in his accrued benefit under the SERP and if there is a Change in
Control (as defined below) during the Severance Period, an amount equal to the
SERP Equivalent Payment (as defined below); plus (v) an amount, if any, equal to
the maximum matching contribution Thomas would have received under the Company’s
Thrift Savings Plan and the Company’s Non-Qualified Savings Plan but for the
termination of his employment based on the Salary/Bonus Continuation Payment and
determined on the basis of the terms of such plans as in effect (A) on the date
of Thomas’ termination of employment if the payment is made in a lump sum or (B)
for each applicable payment period if the payment is made in normal increments
on the Company’s regularly scheduled payroll dates and bonus payment dates
during the Severance Period; plus (vi) an amount equal to the cash allowances,
reimbursement of expenses and other cash perquisites Thomas would have received
during the Severance Period if he had remained President and Chief Executive
Officer of the Company during the Severance Period. The Company will pay the
amounts described in clauses (i), (iii) and (vi) above within thirty (30) days
after the effective date of the Termination Without Cause or the Termination for
Employee Cause, as applicable. The Company will, in its discretion, pay the
amounts described in clauses (ii) and (v) above in a lump sum or in normal
increments on the Company’s regularly scheduled payroll dates and bonus payment
dates during the Severance Period. The Company will pay the amount described in
clause (iv) above within thirty (30) days after the applicable Change in Control
occurs.

 

(2) In addition, in the event of a Termination Without Cause or a Termination
for Employee Cause, the Company agrees that (i) all of Thomas’ stock options
granted by the Company to him, whether now outstanding or hereafter granted,
will be fully vested and exercisable for eighteen (18) months after the
effective date of the Termination Without Cause or

 

3



--------------------------------------------------------------------------------

the Termination for Employee Cause, as applicable, but in no event beyond the
maximum term specified in the applicable option agreement, and this Section will
be deemed to be an amendment to each such option agreement providing for such
vesting and exercise, and (ii) Thomas will have the right, exercisable by Thomas
giving written notice to the Company at any time and from time to time while the
applicable stock options are exercisable (as provided above), to require the
Company to repurchase all or any part of Thomas’ outstanding stock options
granted by the Company to him at a price equal to the value of the applicable
options under (A) the Black-Scholes option pricing model, valued as of the date
such notice is given and assuming the risk-free interest rate is the then seven
year Treasury bond yield, the dividend yield is the then current dividend yield
for Company stock, the volatility factor is that reported and used for valuing
options in the Company’s last Form 10-K filed prior to the notice date (or if
none, then .375), and the expected life of the option is the actual remaining
life of the option, or (B) if the Human Resources and Compensation Committee of
the Company’s Board of Directors (the “Committee”) determines that the
Black-Scholes option pricing model is no longer the appropriate valuation model,
an alternative valuation model reasonably selected by the Committee.

 

(3) Finally, in the event of a Termination Without Cause or a Termination for
Employee Cause, the Company agrees that Thomas and his eligible family members
will be entitled to participate during the Severance Period in Cadmus’ welfare
benefit plans on the same basis made available to eligible active employees of
the Company, subject to the Company’s right to modify such welfare benefit plans
from time to time, subject in the case of any welfare coverage other than group
health coverage to any termination of coverage imposed by the terms of the
applicable insurance policies (which the Company agrees to make a good faith
effort to have the insurer waive) and subject to the Company’s right to
substitute at any time any individual or other group insurance coverage(s)
providing at least comparable coverage. Such group health coverage shall be
considered part of Thomas’ COBRA coverage. Thomas will be responsible for the
normal contribution to the cost of maintaining his and his eligible family
members’ participation in those welfare benefit plans (determined as though he
were an active eligible employee). Subject to any limitation under applicable
tax law, Thomas may participate in Cadmus’ welfare benefit plans by making
pre-tax salary reduction contributions from the amount due to him under this
Section 4(b).

 

(4) Except as otherwise specifically provided in this Agreement, during the
Severance Period, Thomas will not be entitled to accrue additional benefits
under or to otherwise continue to be an active participant in the Company’s
Pension Plan, the Company’s Thrift Savings Plan, the Company’s Non-Qualified
Savings Plan, the Company’s Deferred Compensation Plan, the SERP or any other
employee pension benefit plan of the Company.

 

(c) In the event of a Termination With Cause or a Resignation, Thomas agrees
that he will not be entitled to any compensation, bonus or benefits under this
Agreement for the period after the written notice of Termination With Cause or
the Resignation, as applicable, is effective, other than his earned and unpaid
base salary through the effective date of the Termination With Cause or the
Resignation, as applicable, and any other payments or benefits required to be
paid or provided to Thomas by applicable law.

 

(d) In the event that this Agreement terminates by its terms on the Scheduled
Termination Date, the Company agrees to pay Thomas the Standard Termination
Payments. The Company will pay such Standard Termination Payments within thirty
(30) days after the Scheduled Termination Date. After the termination of this
Agreement on the Scheduled

 

4



--------------------------------------------------------------------------------

Termination Date, neither Thomas nor any of his family members will be entitled
to accrue additional benefits under or to otherwise continue to be an active
participant in any of Cadmus’ welfare benefit plans or employee pension benefit
plans, except as required by COBRA or any other applicable law.

 

(e) In the event that the Company elects to terminate the employment of Thomas
because of his Total Disability, the Company agrees to pay to Thomas (i) the
Standard Termination Payments, and (ii) an amount equal to the Supplemental
Disability Payment (as defined below), and Thomas will be entitled to such
disability payments as may be provided under the terms of the Company’s group
long-term disability policy for employees generally (the “Disability Policy”)
and such other employee benefits as may be provided under the terms of the
Company’s other employee benefit plans. The Company will pay the amounts
described in clause (i) above within thirty (30) days after the effective date
of the termination because of Thomas’ Total Disability, and the Company will, in
its discretion, pay the amounts described in clause (ii) above in a lump sum or
in increments on the dates that correspond to the dates on which payments under
the Disability Policy are payable.

 

(f) In the event Thomas’ employment terminates on account of his death (i) the
Company agrees to pay to Thomas’ surviving spouse, or, if none, his estate, the
Standard Termination Payments, (ii) the Company agrees to pay to Thomas’
beneficiaries (as properly designated in writing by Thomas) death benefits, if
any, under the Company’s employee benefit plans, and (iii) the Company agrees to
pay to Thomas’ beneficiaries (as properly designated by Thomas under the
applicable plans), or, if none, his estate, any benefit under any benefit plan
that would otherwise have been due to Thomas at year end, prorated up to the
time of Thomas’ death as provided in the applicable plans.

 

(g) Except as otherwise provided in Section 9 below, the amounts to be paid and
the other benefits to be provided to Thomas under this Section 4, if any, are in
lieu of any amounts or other benefits Thomas would otherwise be entitled to
receive under any severance plan or policy now in effect or hereafter adopted by
the Company, and Thomas agrees that he will have no right to receive any amount
or other benefit under any such severance plan or policy.

 

(h) For purposes of this Agreement, the following terms will have the following
meanings:

 

(i) “Cause” means: (1) Thomas is convicted of, or pleads nolo contendere to, any
felony involving intentional injury to any person or property, fraud, dishonesty
or moral turpitude; (2) Thomas is materially derelict in the performance of his
duties or refuses to perform duties reasonably assigned to him by the Board
which are appropriate for the President and Chief Executive Officer of the
Company, provided that no such dereliction or refusal will constitute “Cause”
hereunder unless (A) Thomas shall have received written notice of such
dereliction or refusal from the Board (specifying in detail the facts and
circumstances on which the Board is relying) and a demand that the dereliction
or refusal cease at least thirty (30) days prior to any termination of Thomas’
employment as a result thereof, and (B) Thomas shall have failed to cure such
dereliction or refusal during such thirty (30) day period; (3) Thomas takes any
action or omits to take any action which constitutes willful misconduct or gross
negligence; or (4) Thomas engages in fraudulent or dishonest behavior in
violation of the Code of Conduct or engages in behavior which constitutes sexual
harassment in violation of the Code of Conduct;

 

5



--------------------------------------------------------------------------------

(ii) “Change in Control” shall have the meaning assigned thereto in the Employee
Retention Agreement (as defined in Section 9 below);

 

(iii) “Employee Cause” means: (1) the Company’s material breach of this
Agreement and the Company’s failure to remedy such breach within thirty (30)
days after it receives written notice thereof from Thomas; (2) the assignment to
Thomas of any additional duties or the withdrawal from Thomas of any of his
current responsibilities or authority which assignment or withdrawal materially
adversely alters his position (including status, offices, titles and reporting
requirements) as it exists on the date of this Agreement; (3) the failure of the
Company to continue to allow Thomas to participate in the Executive Incentive
Plan or any other plan which is material to his total compensation in a manner
which is consistent with his performance and the participation of other senior
executives of the Company; (4) receipt by Thomas of written notice from the
Company under Section 2 above indicating that the term hereof will not be
extended; (5) any relocation of the Company’s headquarters to a location outside
of a 25-mile radius of Richmond, Virginia; or (6) termination of the Company’s
business or its day-to-day operations;

 

(iv) “Salary/Bonus Continuation Payment” means: the sum of (1) the base salary
payable to Thomas by the Company (without regard to Thomas’ elective deferral of
payment thereof) for the two most recently ended fiscal years of the Company,
and (2) Thomas’ average annual “target” bonus under the Executive Incentive Plan
of the Company (without regard to Thomas’ elective deferral of payment thereof)
for the two most recently ended fiscal years of the Company; provided that,
solely for purposes of calculating the amount of the Salary/Bonus Continuation
Payment hereunder, Thomas’ base salary for the fiscal years of the Company ended
June 30, 2002, and June 30, 2003 will be deemed to be $450,000;

 

(v) “SERP Equivalent Payment” means: a lump sum amount equal to the difference
between (1) the actuarial equivalent of Thomas’ accrued benefit under the SERP,
and (2) the actuarial equivalent of Thomas’ actual vested accrued benefit (paid
or payable), if any, under the SERP, with “actuarial equivalent” being
determined for purposes of this definition utilizing the actuarial assumptions
utilized in determining benefit cash-outs with respect to the Company’s Pension
Plan on the January 1 immediately preceding the applicable Change in Control;

 

(vi) “Standard Termination Payments” means: the sum of (1) Thomas’ earned and
unpaid salary through the effective date of the termination of his employment
with the Company, (2) any bonus agreed to by the Company that has accrued but
not yet been paid to Thomas on the effective date of the termination of his
employment with the Company, (3) additional salary in lieu of Thomas’ accrued
and unused vacation, (4) any unreimbursed business and entertainment expenses in
accordance with the Company’s policies and (5) any other amounts reimbursable to
Thomas in accordance with the Company’s plans and policies;

 

(vii) “Supplemental Disability Payment” means: the difference between (1) the
amount (not to exceed 60% of Thomas’ base salary) Thomas would have been paid
under the Disability Policy if the Disability Policy did not contain a cap on
the payments payable thereunder, and (2) the amount actually paid to Thomas
under the Disability

 

6



--------------------------------------------------------------------------------

Policy and any other disability policy (group or individual) for which the
premiums are paid by the Company;

 

(viii) “Supplemental Pension Payment” means: a lump sum amount equal to the
difference between (1) the actuarial equivalent of the benefit payable under the
Company’s Pension Plan which Thomas would have received if his employment had
continued at the compensation level in effect on the effective date of
termination of Thomas’ employment for the remainder of the Severance Period,
assuming for this purpose that all accrued benefits are fully vested and that
benefit accrual formulas are no less advantageous to Thomas than those in effect
on the January 1 immediately preceding the effective date of termination of
Thomas’ employment, but taking into account any cessation of accruals for all
non-union employees under the Pension Plan, and (2) the actuarial equivalent of
Thomas’s actual vested benefit (paid or payable), if any, under the Company’s
Pension Plan, with “actuarial equivalent” being determined for purposes of this
definition utilizing the actuarial assumptions utilized in determining benefit
cash-outs with respect to the Company’s Pension Plan on the January 1
immediately preceding the effective date of termination of Thomas’ employment;
and

 

(ix) “Total Disability” shall have the meaning assigned thereto in the
Disability Policy.

 

5. Confidential Information. (a) In the event that Thomas’ employment with the
Company is terminated for any reason, Thomas agrees that he will not at any time
thereafter use for his own benefit or the benefit of any other Person (as
defined below), or disclose, divulge or communicate to any other Person, any
Confidential Information (as defined below), except as specifically authorized
by the Company in writing or except as required by applicable law.

 

(b) For purposes of this Agreement, “Person” means any corporation, partnership,
joint venture, trust, sole proprietorship, limited liability company,
unincorporated business association, individual or other entity; and
“Confidential Information” means all confidential information of the Company and
its subsidiaries and affiliates, including, without limitation, the Intellectual
Property (as defined in Section 6(c) below); other trade secrets and inventions;
acquisition and merger plans and information; corporate communications, public
relations, promotional, marketing and advertising plans and programs; research
and development projects; plans and strategies for current and future business
development; financial and statistical data; customer information, including,
without limitation, customer names, relationships, lists, sales and account
records; sales and marketing strategies and pricing matters; and all other
information of the Company or any of its subsidiaries or affiliates not
generally known in the businesses in which the Company or its applicable
subsidiaries and affiliates are engaged.

 

6. Intellectual Property. (a) Thomas agrees that, as between Thomas and the
Company, the Company owns and has full and exclusive rights to all of the
Intellectual Property, including, without limitation, all related copyrights,
trademarks and patents. Without limiting the generality of the preceding
sentence, Thomas further agrees that all of the Intellectual Property, to the
extent applicable, constitutes “works made for hire” in favor of the Company
under the copyright laws of the United States. To the extent that a court finds
that Thomas would otherwise have any rights in or to any of the Intellectual
Property, Thomas hereby irrevocably assigns to the Company all of his right,
title and interest in and to the Intellectual Property and all related
copyrights, trademarks and patents.

 

7



--------------------------------------------------------------------------------

(b) Thomas agrees that, upon the request of the Company and at the Company’s
expense, Thomas will execute, deliver, file and record all further instruments
and documents (including, without limitation, registrations and assignments of
copyrights, trademarks, patents and other intellectual property rights), and
take all further action, as the Company deems necessary or prudent in order to
insure that the Company owns and has full and exclusive rights to all of the
Intellectual Property.

 

(c) For purposes of this Agreement, the “Intellectual Property” means all
products, services, reports, studies, analyses, marketing strategies,
inventions, computer software, programs and applications, trade secrets,
developments, methods, processes, ideas, works, concepts and know-how, used or
useful in the business of the Company or any of its subsidiaries or affiliates,
which have been developed, created or reduced to practice by Thomas, whether
alone or in cooperation with others, during his employment with the Company, any
of its subsidiaries or any of their respective predecessors.

 

7. Restrictive Covenants. (a) In the event that Thomas’ employment with the
Company is terminated for any reason, Thomas agrees that, during the period
beginning on the effective date of such termination and ending on the date which
is thirty (30) months after the effective date of such termination, he will not,
directly or indirectly:

 

(i) serve as an officer, director, employee, principal, partner, agent,
contractor or consultant of or for, or otherwise have a financial interest in,
any Prohibited Business (as defined in Section 7(c) below) which sells or offers
to sell products or services in competition with the Company or any of its
subsidiaries or affiliates in the Geographic Territory (as defined in Section
7(c) below); provided that this covenant will not prevent Thomas from purchasing
or owning not more than five percent (5%) of any class of securities of any
corporation, whether or not such corporation is a Prohibited Business;

 

(ii) sell or offer to sell to any Person in the Geographic Territory any goods
or services of any type then sold or offered by the Company or any of its
subsidiaries or affiliates;

 

(iii) otherwise knowingly interfere with or cause a reduction or termination of
the business between the Company or any of its subsidiaries or affiliates and
any customer or prospective customer of the Company or any of its subsidiaries
or affiliates;

 

(iv) hire or attempt to hire any person employed or engaged by the Company or
any of its subsidiaries or affiliates or encourage or solicit any such person to
terminate his or her employment or engagement with the Company or such
subsidiary or affiliate of the Company;

 

(v) knowingly interfere with or cause a reduction or termination of the business
relationship between the Company or any of its subsidiaries or affiliates and
any business which supplies or supplied goods or services to the Company or its
subsidiaries or affiliates; or

 

(vi) make any public statement which is either intended to be or reasonably
likely to be injurious or detrimental to the Company or any of its subsidiaries
or affiliates or which is derogatory to any current or former director, officer
or employee of the Company or any of its subsidiaries or affiliates.

 

8



--------------------------------------------------------------------------------

(b) Thomas acknowledges and agrees that, given the nature of the businesses in
which the Company and its subsidiaries and affiliates are engaged and given his
past service as President and Chief Executive Officer of the Company, the
restrictive covenants contained in Section 7(a) above are reasonable in the
sense that they are no greater than is necessary to protect the legitimate
interests of the Company and not unduly harsh and oppressive in curtailing
Thomas’ legitimate efforts to earn a livelihood. The parties therefore intend
that these restrictive covenants be enforced to the fullest extent permitted by
applicable law. Each of these restrictive covenants is a separate and
independent contractual provision.

 

(c) For purpose of this Agreement, “Prohibited Business” means any Person that
is in competition with the Company or any of its subsidiaries or affiliates or
that provides goods or services of any type provided by the Company or any of
its subsidiaries or affiliates; and “Geographic Territory” means the United
States, Western Europe and India.

 

8. Enforcement. (a) Thomas acknowledges and agrees that any violation by him of
any of the confidentiality provisions of Section 5 above or any violation by him
of any of the restrictive covenants set forth in Section 7 above would result in
irreparable harm and injuries to the Company and its subsidiaries and
affiliates, and Thomas therefore also acknowledges and agrees that, in the event
of any such violation by him, the Company will be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief,
damages and an equitable accounting of all earnings and profits and to exercise
all other rights and remedies to which the Company may be entitled in connection
therewith.

 

(b) In addition, Thomas further acknowledges and agrees that, in the event of
any violation by him of any of the confidentiality provisions of Section 5 above
or any of the restrictive covenants set forth in Section 7, the Company will
have the right to withhold the balance of any amount that would otherwise be due
to him under Section 4(b) above.

 

9. Employee Retention Agreement. Thomas and the Company are parties to an
Employee Retention Agreement dated June 27, 2000 (the “Employee Retention
Agreement”), which the parties agree will survive the execution of this
Agreement and will remain in full force and effect. In the event that there is
any conflict between the terms of this Agreement and the terms of the Employee
Retention Agreement, (i) the terms of this Agreement will control in the event
that neither a “Change in Control” (as defined in the Employee Retention
Agreement) nor any other cessation or termination of employment covered by the
Employee Retention Agreement has occurred, and (ii) the terms of the Employee
Retention Agreement will control in the event that either a “Change in Control”
(as defined in the Employee Retention Agreement) or another cessation or
termination of employment covered by the Employee Retention Agreement has
occurred.

 

10. Miscellaneous. (a) No modification, change or waiver of this Agreement or
any term hereof will be binding, unless executed in writing by Thomas and the
Company evidencing the parties’ respective intent to be bound thereby. No waiver
of any of the terms of this Agreement will constitute a waiver of any other term
(whether or not similar), nor shall any such waiver constitute a continuing
waiver unless otherwise specifically provided.

 

(b) Thomas acknowledges and agrees that, because this is a contract for his
personal services, he is not entitled to assign, subcontract or transfer any of
the benefits provided to him or any of the obligations imposed on him by this
Agreement. This Agreement shall be binding on and will inure to the benefit of
any successors or assigns of the Company.

 

9



--------------------------------------------------------------------------------

(c) All notices, requests and other communications to a party hereunder will be
in writing and will be given to such party at its address set forth below or
such other address as such party may hereafter specify in writing for this
purpose to the other party:

 

If to Thomas:

 

Bruce V. Thomas

21 Clarke Road

Richmond, Virginia 23226

 

If to the Company:

 

Cadmus Communications Corporation

1801 Bayberry Court, Suite 200

Richmond, Virginia 23226

Attn: Chairman of the Board

 

(d) If any contest or dispute arises under this Agreement resulting from the
actual failure or refusal of the Company to perform fully in accordance with the
terms hereof, the Company agrees to reimburse Thomas for all reasonable legal
fees and expenses, if any, incurred by Thomas in connection with such contest or
dispute. Such reimbursement will include, without limitation, the cost of
attorneys’ fees in reviewing this Agreement in connection with such contest or
dispute, in negotiating or attempting to negotiate a settlement of such contest
or dispute prior to Thomas’ making a claim or commencing an action or
proceeding, in prosecuting such an action or proceeding and in settling any
matter relating to this Agreement.

 

(e) This Agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without regard to its conflicts of law
principles. Each of the parties hereby submits to the exclusive jurisdiction of
the courts of the Commonwealth of Virginia in the event that any litigation
arising out of this Agreement occurs.

 

(f) This Agreement may be executed in counterparts, each of which will be deemed
to be an original but all of which together will constitute one and the same
instrument.

 

(g) Sections 4, 5, 6, 7, 8 and 9 will survive the termination of this Agreement.

 

(h) Subject to Section 9 hereof, this Agreement constitutes the entire agreement
between Thomas and the Company with respect to the matters addressed herein and
supersedes all prior agreements and understandings, whether written or oral,
with respect to such matters. There are no representations, understandings or
agreements of any nature or kind between the parties which are not included
herein.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Thomas has duly executed this Agreement and the Company has
caused this Agreement to be duly executed by its duly authorized representative,
all as of the day and year first above written.

 

/s/ Bruce V. Thomas

--------------------------------------------------------------------------------

Bruce V. Thomas

 

CADMUS COMMUNICATIONS

CORPORATION

By  

/s/ G. Waddy Garrett

   

--------------------------------------------------------------------------------

   

G. Waddy Garrett

Chairman, Human Resources and Compensation

Committee

 

 

By  

/s/ Thomas E. Costello

   

--------------------------------------------------------------------------------

   

Thomas E. Costello

Chairman, Human Resources and Compensation

Committee (effective after November

2003 Meeting)

 

11